Citation Nr: 0522508	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a 
psychophysiological condition and chronic pain syndrome, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a gastrointestinal 
reaction, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a back injury.

5.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The issues of entitlement to higher ratings for a psychiatric 
disorder and for a gastrointestinal reaction, entitlement to 
a total rating, and entitlement to service connection for the 
residuals of a back injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back condition in an April 1989 rating decision.  The veteran 
was notified of this decision and of his appellate rights, 
but did not appeal the denial.


2.  Evidence submitted since the time of the April 1989 
rating decision denying entitlement to service connection for 
a back condition bears directly upon the issue at hand, is 
not duplicative and/or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a back condition in April 1989 is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The claim of entitlement to service connection for a back 
condition is reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1989, the RO denied entitlement to service 
connection for a back disorder, continuing its finding that 
there was no evidence of a chronic disorder having its origin 
in service.  The veteran was notified of the decision, but 
did not appeal the denial of benefits.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In October 1998, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim that has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims submitted 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision of April 1989.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1989 rating decision, the record 
included service medical records showing one incident in 
which the veteran complained of back pain and post-service 
treatment records showing a severe back injury while working 
followed by surgical intervention.  The record also included 
the veteran's assertion that he had back and leg pain during 
service that he believed was a chronic disability that 
predated his post-service work injury.

Since the time of the April 1989 denial of benefits, the 
veteran has submitted additional treatment records showing 
the severity of his current back disability and a document 
showing that he was treated for a backache in 1973, prior to 
his period of active service.  The veteran and his wife also 
testified before the Board and put forth the assertion that 
the veteran had a congenital back disability that was 
aggravated by his period of active service.

Given the evidence as outlined above, the Board finds that 
evidence received of record since the April 1989 rating 
decision is both new and material.  Specifically, the medical 
record showing treatment prior to service is new because it 
has not previously been before agency decision-makers and it 
is material because it supports the veteran's contention that 
a back disability existed prior to service.  Thus, because 
the new evidence bears directly upon the issue at hand, is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the issue of entitlement to service connection for 
a back disability must reopened.  The merits of the claim 
will be discussed in the remand portion of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a back 
injury is reopened.  To this extent only, the veteran's claim 
is granted.


REMAND

A review of the record reveals that the veteran has been 
advised of changes to 38 U.S.C.A. Sections 5103 and 5103A as 
well as 38 C.F.R. Section 3.159, but has not been 
specifically advised of his rights and responsibilities under 
the VCAA with respect to the issues here on appeal as 
required by Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board does not have the authority to cure the 
procedural defect presented in this case.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this matter must be 
remanded so that proper notice may be given to the veteran 
and any additional development deemed necessary to assist the 
veteran in substantiating his claims may be performed.  

Additionally, a review of the record and the newly submitted 
evidence reveals that the veteran may have had a back 
disorder prior to his period of service.  Thus, upon remand, 
the veteran should be afforded a VA examination to determine 
the nature and possible etiology of his back disability.  The 
veteran is hereby notified that it is his responsibility to 
report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  



Therefore, this appeal is REMANDED for the following action:

1.  As the veteran has not received a 
notice letter pursuant to the VCAA with 
respect to the claims on appeal, send the 
veteran a letter pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  Schedule the veteran for an 
orthopedic examination to determine the 
existence and etiology of any currently 
diagnosed back disability.  The examiner 
should review the pertinent medical 
evidence contained in the claims folder 
as well as personal statements and 
testimony of the veteran and his wife 
prior to the examination.  All necessary 
tests and studies should be accomplished 
and all findings reported in detail.  

?	The examiner is requested to state 
whether a diagnosed back disability 
is congenital in nature or acquired 
and whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any diagnosed 
disability had its origin during 
active service.  

?	The examiner should state his/her 
opinion as to whether the veteran 
had a pre-existing back disability 
that increased in severity during 
his period of service and/or whether 
he has a current back disability 
that is the result of an in-service 
injury.  

?	The examiner should specifically 
comment on medical evidence of one 
complaint of a backache in 1973 and 
one complaint of back pain during 
service.  

?	All opinions expressed must be 
supported by complete rationale.

3.  When the development requested has 
been completed, review the claims on the 
basis of any additional evidence 
received.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


